Citation Nr: 1710872	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-03 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, to include as secondary to service-connected hepatitis C.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971 and March 1974 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 2015 the Board remanded the issues of service connection for rheumatoid arthritis and service connection for a mental disorder, other than major depressive disorder.  Following the Board's remand, the Appeals Management Center (AMC) issued a rating decision in July 2016 that granted service connection for major depressive disorder with psychosis NOS, secondary to service connected hepatitis with liver disease, which constitutes a full grant of the benefits sought on appeal with respect to that issue.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the remaining issue on appeal is service connection for rheumatoid arthritis.

The October 2015 Board remand requested additional development and a new VA examination.  The development was completed and the issue has now been returned to the Board for appellate review.


FINDING OF FACT

The Veteran does not have a current rheumatoid arthritis disability.


CONCLUSION OF LAW

The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  VA's duty to notify was satisfied by a letter sent in December 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.

The evidence includes the Veteran's service treatment records, service personnel records, and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent a VA examination in connection with his claim for rheumatoid arthritis in December 2011 and June 2016.  

The Board also notes that action requested in the prior remand has been undertaken.  In June 2016 a VA examination was obtained which provided findings pertinent for evaluating the Veteran's service connection claim for rheumatoid arthritis.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any material issue to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Pond v. West, 12 Vet. App 341 (1999).  Service connection can also be granted on a secondary basis where a service-connected disability caused or aggravated another disability.  38 C.F.R. § 3.310.  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities, including arthritis, and other organic diseases of the nervous system, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309 (2016); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The Veteran claimed that his rheumatoid arthritis is related to service, and that his rheumatoid arthritis is proximately caused or aggravated by his service-connected hepatitis C.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Private treatment reports from the period on appeal contain a December 2009 treatment report that reported suspect arthritis, and a January 2010 treatment report noted elevated rheumatoid factor consistent with rheumatoid arthritis.  

During a December 2011 VA examination the examiner noted the Veteran's private treatment reports but did not provide a diagnosis for arthritis.

During a June 2016 VA examination the examiner reviewed the Veteran's claims file and noted that the Veteran reported he was hurting all over, was in the hospital for multiple problems and reported the Veteran's treatment history for complaints related to rheumatoid arthritis.  The examiner reported that the Veteran complained of diffuse joint and muscle pain but reported that the claims file did not contain a diagnosis, work-up or treatment of rheumatoid arthritis.  The examiner reported that an elevated rheumatoid factor in 2010, and a reported diagnosis of rheumatoid arthritis without laboratory, radiographic, or clinical evidence does not support a diagnosis for rheumatoid arthritis, and that the Veteran's rheumatologist did not report rheumatoid arthritis in her notes.  The examiner reported that an elevated rheumatoid factor is not diagnostic of rheumatoid arthritis, and has been noted to have a sensitivity of around 60.  He reported that false positives can be noted with chronic infections and rheumatoid factor has been noted to be elevated in cases of hepatitis C.  The examiner further reported that given the laboratory studies and test results of the examination he was not able to diagnose rheumatoid arthritis. 
Although the October 2015 Board remand stated that the Veteran had been diagnosed with rheumatoid arthritis, after further review the Board finds that there is no evidence that the Veteran has a current rheumatoid arthritis disability, and therefore, his service connection claim must be denied.  See Brammer, 3 Vet. App. at 225.

Since the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for rheumatoid arthritis, to include as secondary to service-connected hepatitis C is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


